925 F.2d 1462
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph John BORNSCHEIN, Suzanne C. Bornschein, Plaintiffs-Appellants,v.Elaine WINGART, et al., Defendants-Appellees.
No. 90-1597.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1991.

E.D.Mich., No. 89-72964;  Friedman, J.
E.D.Mich.
AFFIRMED.
Before KEITH and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Joseph John Bornschein appeals the district court's judgment granting the defendants' motion to dismiss this prisoner civil rights action filed pursuant to 42 U.S.C. Sec. 1983 and 1985.


3
Bornschein and his mother claimed that the defendants violated their state and federal constitutional rights when Bornschein was not permitted to keep all the postage stamps that his mother sent to him in prison.  The defendants are officials of the Charles Egeler Correctional Facility and of the Michigan Department of Corrections.  The plaintiffs requested damages and injunctive relief.


4
After reviewing the defendants' motion to dismiss, plaintiffs' reply, the magistrate's report and recommendation and the plaintiffs' objections, the district court granted the defendants' motion to dismiss.  The court decided that Bornschein failed to state claim upon which relief could be granted as he had no right to receive first class postage stamps of nonstandard denominations through the mail.  See Fed.R.Civ.P. 12(b)(6);  Joseph v. Patterson, 795 F.2d 549, 551 (6th Cir.1986), cert. denied, 481 U.S. 1023 (1987).


5
Bornschein raises the same argument on appeal.


6
As an initial matter, we recognize this appeal as brought only by plaintiff Joseph John Bornschein as he was the only party to sign the notice of appeal.    See e.g. Torres v. Oakland Scavenger Co., 487 U.S. 312 (1988);  Minority Employees of the Tenn.  Dep't of Employ.  Sec., Inc. v. Tennessee, 901 F.2d 1327, 1331-36 (6th Cir.)  (en banc), cert. denied, 111 S.Ct. 210 (1990).


7
Upon review of the merits of Bornschein's case, we affirm the district court's April 16, 1990, judgment for the reasons stated in the magistrate's report and recommendation filed March 12, 1990, as adopted by the district court.  Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.